EXECUTION VERSION




SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (this “Agreement”) is made as of
March 11, 2019, by and between MICHAEL McGAUGH (the “Executive”) and BMC STOCK
HOLDINGS, INC. (the “Company”). (In this Agreement, the Executive or the Company
may be referred to individually as a “Party” and together as the “Parties”.)


WHEREAS, Executive has been employed by the Company in the position of Executive
Vice President and Chief Operating Officer since on or before February 1, 2017,
originally pursuant to the terms of that certain Employment Agreement dated as
of January 7, 2017 and subsequently pursuant to the terms of that certain
Amended and Restated Employment Agreement dated as of August 1, 2017, as amended
by that certain letter agreement dated as of August 27, 2018 (the Amended and
Restated Employment Agreement dated as of August 1, 2017, as amended by that
certain letter agreement dated as of August 27, 2018, is referred to herein as
the “Amended and Restated Employment Agreement” and Section 3, Paragraph 3.4;
Section 4; Section 5 and Section 6 of the Amended and Restated Employment
Agreement are incorporated into this Agreement by this reference); and


WHEREAS: (1) Executive’s duties with the Company have extended throughout every
state in the United States where the Company or any of its subsidiaries conducts
or has conducted business or operates or has operated facilities during
Executive’s employment; (2) because of Executive’s position during his
employment, he has been given specialized Company training and has been given
access to Proprietary Information (as defined in Section 4, Paragraph 4.1 of the
Amended and Restated Employment Agreement); (3) Executive has therefore had
access to, and experience with, employees, vendors and customers of the Company
or its subsidiaries whose relationships with them have been developed at
considerable time, effort and expense, using much of that Proprietary
Information, all of which is highly valuable to the Company; (4) Executive has
used the Proprietary Information and personally managed the Company’s and its
subsidiaries’ efforts to develop relationships with employees, customers and
vendors; and (5) Executive has participated in extremely sensitive discussions
at the Company relating to its and its subsidiaries’ operations, employees,
strategy, customers, vendors and competitors, which also includes and consists
of the Proprietary Information, and he has been a key employee of the Company
having special contacts to the Company’s industry; and


WHEREAS, the Company is eliminating Executive’s position and, as a result, is
terminating Executive’s employment Without Cause (as defined in and in
accordance with Section 3, Paragraph 3.1(c) of the Amended and Restated
Employment Agreement) on the date described in Paragraph 1 below; and


WHEREAS, the Company desires to conclude the employment relationship on an
amicable basis and resolve amicably, fully and finally all matters between the
Company and the Executive, and in connection therewith also as additional
consideration for certain covenants set forth in Section 5 of the Amended and
Restated Employment Agreement and consistent with the provisions of Section 6,
Paragraph 6.10 of the Amended and Restated Employment Agreement, the Company
will provide the Executive the separation benefits to which he is entitled
pursuant to Section 3, Paragraph 3.4 of the Amended and Restated Employment
Agreement.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are expressly hereby acknowledged, the
Parties agree as follows:







--------------------------------------------------------------------------------







1.    Termination of Employment. The Parties agree that Executive’s employment
with the Company and all of its subsidiaries or affiliates is terminated
effective as of March 11, 2019 (the “Termination Date”), and as of the
Termination Date, the Executive shall cease to hold all titles, positions,
appointments and responsibilities that he holds with the Company or any of its
subsidiaries or affiliates, whether as an officer, director, employee or
otherwise.


2.     Payments Due to Executive. Executive acknowledges receipt of
$23,850.96 from the Company, representing Executive’s accrued but unpaid Base
Salary (as defined in Section 2, Paragraph 2.1(a) of the Amended and Restated
Employment Agreement) and accrued but unpaid vacation pay through the
Termination Date. Other than as expressly set forth in this Paragraph, Executive
is not entitled to any consulting fees, wages, benefits or any other amounts
with respect to his employment through the Termination Date; provided that the
Executive shall be entitled to receive any vested amounts or benefits due under
any tax-qualified retirement or group insurance plan or program in accordance
with the terms thereof.


3.    Severance Benefits and Continuing Health Insurance Coverage. In
consideration of Executive’s execution and non-revocation of this Agreement, the
Company agrees to pay to Executive the amounts and provide to Executive the
benefits, in each case, provided in Section 3, Paragraph 3.4 of the Amended and
Restated Employment Agreement. For clarification, the aggregate severance amount
will be $1,170,923, which consists of: (i) an amount ($594,059), paid to the
Executive in substantially equal installments on a salary continuation basis
according to the Company’s normal payroll practices over the period from the
Termination Date through March 31, 2020, but in no event less frequently than
monthly, (ii) the Executive’s target bonus in the amount of $563,750, payable to
the Executive when the annual cash bonus for 2019 is paid to other executives of
the Company, and (iii) continuation of eligible COBRA coverage for 12 months
following the Termination Date in the amount of $13,114, subject to the
Executive’s timely election of continuation coverage under COBRA and continued
copayment of premiums at the same level and cost to the Executive as if the
Executive were an employee of the Company (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars).
Additionally, effective as of the Termination Date, the Company shall accelerate
the vesting of: (A) all of the Executive’s Company time-based equity
compensation awards that were outstanding as of the Termination Date, to the
extent that such awards would have vested within the twelve (12) months
following the Termination Date, and (B) the Section 2.1(d) Grant (as defined in
Section 2, Paragraph 2.1(d) of the Amended and Restated Employment Agreement).
Notwithstanding anything to the contrary contained herein, if a Change in
Control (as defined in Section 3.4, Paragraph 3.4(f) of the Amended and Restated
Employment Agreement) occurs within ninety (90) days of the Termination Date,
the Executive shall be entitled to all of the enhanced severance benefits set
forth in Section 3.4(a)(v) of the Amended and Restated Employment Agreement, in
accordance with the terms thereof. Consistent with Section 3.4, Paragraph 3.4(e)
of the Amended and Restated Employment Agreement, the Executive shall have no
duty or obligation to mitigate the amounts due above, and any amounts earned by
the Executive from other employment shall not be offset or reduce the amounts
due hereunder.


4.    General Release.


(a)    Executive, on behalf of Executive and his heirs, executors, personal
representatives, administrators and assigns, irrevocably, knowingly and
unconditionally releases, remises and discharges the Company, its parents, all
current or former affiliated or related companies of the Company and its parent,
partnerships, or joint ventures, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and with
respect to each such entity, its officers, directors,


2



--------------------------------------------------------------------------------





managers, executives, equity holders, advisors and counsel (collectively, the
“Company Parties”) from any and all actions, causes of action, charges,
complaints, claims, damages, demands, debts, lawsuits, rights, understandings
and obligations of any kind, nature or description whatsoever, known or unknown
(collectively, the “Claims”), arising out of or relating to the Executive’s
employment with the Company and/or the separation of Executive from the Company.


(b)    This general release of Claims by Executive includes, without limitation,
(i) all Claims based upon actions or omissions (or alleged actions or omissions)
that have occurred up to and including the date of this Agreement, regardless of
ripeness or other limitation on immediate pursuit of any Claim in the absence of
this Agreement; (ii) all Claims relating to or arising out of Executive’s
employment with and separation from the Company; (iii) all Claims (including
Claims for discrimination, harassment, and retaliation) arising under any
federal, state or local statute, regulation, ordinance, or the common law,
including without limitation, Claims arising under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, as amended, the Family and Medical Leave Act and the Executive
Retirement Income Security Act of 1974, the Civil Rights Act of 1991, the Equal
Pay Act, the Fair Labor Standards Act, 42 U.S.C. § 1981 and any other federal or
state law, local ordinance or common law including for wrongful discharge,
breach of implied or express contract, intentional or negligent infliction of
emotional distress, defamation or other tort; (iv) all Claims for reinstatement,
attorney’s fees, interest, costs, wages or other compensation and (v) Claims
Executive may have pursuant to an internal grievance procedure at Company.


(c)    Executive agrees that there is a risk that each and every injury which he
may have suffered by reason of his employment relationship might not now be
known, and there is a further risk that such injuries, whether known or unknown
at the date of this Agreement, might become progressively worse, and that as a
result thereof further damages may be sustained by Executive; nevertheless,
Executive desires to forever and fully release and discharge the Company and
Company Parties, and he fully understands that by the execution of this
Agreement no further claims for any such injuries may ever be asserted.


(d)    This general release does not release any Claim that relates to:
(i) Executive’s right to enforce this Agreement; (ii) any rights Executive may
have to indemnification from personal liability or to protection under any
insurance policy maintained by the Company, including without limitation any
general liability, EPLI, or directors and officers insurance policy or any
contractual indemnification agreement; (iii) Executive’s right, if any, to
government- provided unemployment and worker’s compensation benefits; or
(iv) Executive’s rights under any Company Executive benefit plans (i.e. health,
disability or retirement plans), which by their explicit terms survive the
termination of Executive’s employment. For the avoidance of doubt,
notwithstanding any other provision in this Agreement to the contrary, Executive
does not release or waive any rights or claims that may arise after the date
this Agreement is executed or any claims for breach of this Agreement.


(e)    Executive agrees that the consideration set forth in Paragraph 3 above
shall constitute the entire consideration provided under this Agreement, and
that Executive will not seek from the Company or Company Parties any further
compensation or other consideration for any claimed obligation, entitlement,
damage, cost or attorneys’ fees in connection with the matters encompassed by
this Agreement.


(f)    Executive understands and agrees that if any facts with respect to this
Agreement or Executive’s prior treatment by or employment with the Company are
found to be different from the facts now believed to be true, Executive
expressly accepts, assumes the risk of and agrees that this Agreement


3



--------------------------------------------------------------------------------





shall remain effective notwithstanding such differences. Executive agrees that
the various items of consideration set forth in this Agreement fully compensate
for said risks and that Executive will have no legal recourse against the
Company in the event of discovery of a difference in facts.


(g)    Executive agrees to the release of all known and unknown claims,
including expressly the waiver of any rights or claims arising out of the
Federal Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”),
and in connection with such waiver of ADEA claims, and as provided by the Older
Worker Benefit Protection Act, Executive understands and agrees as follows:


(i)    Executive has the right to consult with an attorney before signing this
Agreement, and is hereby advised in writing to do so;


(ii)    Executive shall have a period of forty-five (45) days from the
Termination Date (or from the date of receipt of this Agreement if received
after the Termination Date) in which to consider the terms of the Agreement (the
“Review Period”). Executive may at his option execute this Agreement at any time
during the Review Period. If the Executive does not return the signed Agreement
to the Company prior to the expiration of the forty-five (45)-day period, then
the offer of severance benefits set forth in this Agreement shall lapse and
shall be withdrawn by the Company;


(iii)    Executive may revoke this Agreement at any time during the first
seven (7) days following Executive’s execution of this Agreement, and this
Agreement and release shall not be effective or enforceable with respect to any
Claim under the ADEA until the seven (7)-day period has expired (“Revocation
Period Expiration Date”). Notice of a revocation by the Executive must be made
in writing to the designated representative of the Company (as described below)
within the seven (7)-day period after Executive signs this Agreement. If
Executive revokes this Agreement, it shall not be effective or enforceable
against the Company or Company Parties. Accordingly, the “Effective Date” of
this Agreement shall be on the eighth (8th) day after Executive signs the
Agreement and returns it to the Company, and provided that Executive does not
revoke the Agreement during the seven (7)-day revocation period.


In the event Executive elects to revoke this release pursuant to
Paragraph 4(g)iii above, Executive shall notify Company by hand-delivery,
express courier or certified mail, return receipt requested, within
seven (7) days after signing this Agreement to: ATTN: General Counsel, Legal
Department, BMC Stock Holdings, Inc., 8020 Arco Corporate Drive, Suite 400,
Raleigh, NC 27617. In the event that Executive exercises his right to revoke
this release pursuant to Paragraph 4(g)iii above, any and all obligations of
Company under this Agreement shall be null and void. Executive agrees that by
signing this Agreement prior to the expiration of the forty-five (45) day period
he has voluntarily waived his right to consider this Agreement for the full
forty-five (45)-day period.


EXECUTIVE AGREES THAT THE CONSIDERATION RECEIVED BY HIM UNDER THIS AGREEMENT,
INCLUDING THE PAYMENTS DESCRIBED ABOVE, IS IN FULL AND COMPLETE SATISFACTION OF
ANY CLAIMS THAT EXECUTIVE MAY HAVE, OR MAY HAVE HAD, ARISING OUT OF EXECUTIVE’S
EMPLOYMENT WITH COMPANY (INCLUDING FOR THE AVOIDANCE OF DOUBT, CLAIMS THAT
EXECUTIVE MAY HAVE, OR MAY HAVE HAD, AGAINST THE COMPANY OR ANY COMPANY PARTIES)
OR THE TERMINATION OF THAT EMPLOYMENT, UP TO THE DATE OF EXECUTION OF THIS
AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE UNDERSTANDS THAT BY ENTERING INTO THIS
AGREEMENT,


4



--------------------------------------------------------------------------------





HE NO LONGER HAS THE RIGHT TO ASSERT ANY CLAIM OR LAWSUIT OF ANY KIND ATTEMPTING
TO RECOVER MONEY OR ANY OTHER RELIEF AGAINST THE COMPANY OR COMPANY PARTIES FOR
ACTS OR INJURIES ARISING OUT OF EXECUTIVE’S FORMER EMPLOYMENT BY COMPANY OR THE
TERMINATION OF THAT EMPLOYMENT.


5.    Review of Agreement; No Assignment of Claims. Executive represents and
warrants that he (a) has carefully read and understands all of the provisions of
this Agreement and has had the opportunity for it to be reviewed and explained
by counsel to the extent Executive deems it necessary, (b) is voluntarily
entering into this Agreement, (c) has not relied upon any representation or
statement made by the Company or any other person with regard to the subject
matter or effect of this Agreement, (d) has not transferred or assigned any
Claims and (e) has not filed any complaint or charge against any of the Company
Parties with any local, state, or federal agency or court.


6.    No Claims. Each Party represents that he or it has not filed any Claim
against the other Party with any state, federal or local agency or court and
that he or it will not file any Claim at any time regarding the matters covered
by this Agreement; provided, however, that notwithstanding any provision of this
Agreement to the contrary, including but not limited to the provisions in
Paragraph 4 above, nothing in this Agreement shall affect the National Labor
Relations Board’s (“NLRB”), the Internal Revenue Service’s (“IRS”), the Equal
Employment Opportunity Commission’s (“EEOC”), the Securities Exchange
Commission’s (“SEC”), or any other state or federal governmental agency’s right
and responsibility to enforce the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, or any other applicable state or federal
or local law, nor shall anything in this Agreement be construed as a basis for
interfering with Executive’s protected right to file a timely charge with, or
participate in an investigation or proceeding conducted by, the NLRB, the IRS,
the EEOC, the SEC or any other state, federal or local government agency;
provided, further, that Executive acknowledges that if the EEOC or any other
state, federal or local government entity commences an investigation on his
behalf, Executive specifically waives and releases his right, if any, to receive
any monetary or non-monetary personal relief or benefits of any sort whatsoever,
and Executive will not seek or accept any monetary or non-monetary personal
relief or benefits of any sort whatsoever, arising from any such investigation
or otherwise, nor will Executive seek reinstatement to his former position with
the Company. Executive further agrees that this Agreement may be pleaded as a
complete bar to any action or suit before any administrative body, arbitrator or
court with respect to any complaint, charge or claim arising under any federal,
state, local or other law relating to any possible claim that existed or may
have existed as a result of Executive’s employment or separation from employment
with the Company.


7.    Interpretation. This Agreement shall take effect as an instrument under
seal and shall be governed and construed in accordance with the laws of the
State of Georgia without regard to provisions or principles thereof relating to
conflict of laws.


8.    Agreement as Defense. This Agreement may be pleaded as a full and complete
defense to any subsequent action or other proceeding arising out of, relating to
or having anything to do with any and all Claims, counterclaims, defenses or
other matters capable of being alleged, which are specifically released and
discharged by this Agreement. This Agreement may also be used to abate any such
action or proceeding and/or as a basis of a cross-complaint for damages.


9.    Nondisclosure of Agreement. The terms and conditions of this Agreement are
confidential. Executive agrees not to disclose the terms of this Agreement to
anyone except immediate family members and Executive’s attorneys and financial
advisers. Executive further agrees to inform


5



--------------------------------------------------------------------------------





these people that the Agreement is confidential and must not be disclosed to
anyone else. Executive may disclose the terms of this Agreement if compelled to
do so by a court, but Executive agrees to notify the Company immediately if
anyone seeks to compel Executive’s testimony in this regard, and to cooperate
with the Company if the Company decides to oppose such effort. Executive agrees
that disclosure by Executive in violation of this Agreement would cause so much
injury to the Company that money alone could not fully compensate the Company
and that the Company is entitled to injunctive and equitable relief. Executive
also agrees that the Company would be entitled to recover money from Executive
if this Agreement were violated.


10.    Ongoing Covenants. Executive acknowledges that nothing in this Agreement
shall limit or otherwise impact Executive’s continuing obligations of
confidentiality to the Company in accordance with Company policy and applicable
law, or any applicable Company policies or agreements between the Company and
Executive with respect to non-competition or non-solicitation, including but not
limited to those included in Sections 4, 5 and 6 of the Amended and Restated
Employment Agreement, which are incorporated into this Agreement by reference
(collectively, the “Continuing Obligations”). For the avoidance of doubt,
Executive specifically covenants and agrees he is bound by and will abide by all
such Continuing Obligations. For purposes of Section 5 of the Amended and
Restated Employment Agreement as well as for purposes of this Agreement, the
term “Listed Company” or “Listed Companies” means and includes, as of the date
of this Agreement, the following ten (10) companies: Builders FirstSource, Inc.;
84 Lumber Company; HD Supply, Inc.; US LBM Holdings, LLC; Carter Lumber Company;
McCoy Corporation d/b/a McCoy’s Building Supply; Beacon Roofing Supply, Inc.;
ABC Supply Co., Inc.; Western Pacific Building Materials Inc.; and American
Construction Source LLC. For the avoidance of doubt, the restrictions set forth
in Section 5 of the Amended and Restated Employment Agreement shall terminate
effective as of March 11, 2020.


11.    No Adverse Comments. For two (2) years after the Termination Date,
Executive agrees not to make, issue, release or authorize any written or oral
statements, derogatory or defamatory in nature, about the Company, its
affiliates or any of their respective products, services, directors, officers or
executives, provided that the foregoing shall not be violated by truthful
testimony in response to legal process, normal competitive statements, rebuttal
of statements by the other or actions to enforce his rights, and provided
further that nothing in this Paragraph 11 shall affect the NLRB’s, the IRS’, the
EEOC’s, the SEC’s, or any other state or federal governmental agency’s right and
responsibility to enforce the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, as amended, or any other applicable state or federal or
local law, nor shall anything in this Paragraph 11 be construed as a basis for
interfering with Executive’s protected right to file a timely charge with, or
participate in an investigation or proceeding conducted by the NLRB, the IRS,
the EEOC, the SEC or any other state, federal or local government agency.


12.    Integration; Severability. The terms and conditions of this Agreement
constitute the entire agreement between Company and Executive and supersede all
previous communications, either oral or written, between the Parties with
respect to the subject matter of this Agreement; provided, however, that the
provisions of Section 3, Paragraph 3.4; Section 4; Section 5 and Section 6 of
the Amended and Restated Employment Agreement survive and shall remain in full
force and effect and inure to the benefit of the Executive and the Company and
its past, present, and future subsidiaries and its or their related companies or
affiliates and including, for the avoidance of doubt, the Company Parties. No
agreement or understanding varying or extending the terms of this Agreement
shall be binding upon either Party unless in writing signed by or on behalf of
such Party. Notwithstanding the foregoing sentences in this paragraph, anything
else in this paragraph, or anything else in this Agreement to the contrary, any
arbitration agreement into which Executive entered with the Company or a related
entity shall continue in


6



--------------------------------------------------------------------------------





full force and effect during and after the term of Executive’s employment. In
the event that a court finds any portion of this Agreement unenforceable for any
reason whatsoever, Company and Executive agree that the other provisions of the
Agreement shall be deemed to be severable and will continue in full force and
effect to the fullest extent permitted by law.


EXECUTIVE ACKNOWLEDGES THE FOLLOWING: HE HAS ENTERED INTO THIS AGREEMENT
KNOWINGLY, VOLUNTARILY AND OF HIS OWN FREE WILL WITH A FULL UNDERSTANDING OF ITS
TERMS; HE HAS READ THIS AGREEMENT; HE FULLY UNDERSTANDS ITS TERMS; EXECUTIVE IS
ADVISED TO CONSULT AN ATTORNEY FOR ADVICE; HE HAS THE RIGHT TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; HE HAS HAD AMPLE TIME TO CONSIDER
HIS DECISION BEFORE ENTERING INTO THE AGREEMENT; EXECUTIVE ACKNOWLEDGES THAT HE
IS SATISFIED WITH THE TERMS OF THIS AGREEMENT AND EXECUTIVE AGREES THAT THE
TERMS ARE BINDING UPON HIM.


EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED IN WRITING BY THE
COMPANY OF HIS ABILITY TO TAKE ADVANTAGE OF THE CONSIDERATION PERIOD AFFORDED BY
PARAGRAPH 4 ABOVE AND THAT HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.




[Remainder of page intentionally left blank; signature page immediately
follows.]
























































7



--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Parties have executed this Agreement with effect as of
the date first above written.




EXECUTIVE




/s/ Michael McGaugh
Michael McGaugh




BMC STOCK HOLDINGS, INC.




By: /s/ Timothy D. Johnson
Name: Timothy D. Johnson
Title: Executive Vice President, General Counsel and Corporate Secretary


8

